Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-10 in the reply filed on 04/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kao (US 2009/0126092).
Regarding claim 6, Kao (US 2009/0126092) teaches a toilet odor blocking method, comprising: providing a portable container (Fig. 1 container 14), wherein the portable container is filled with a foaming liquid and a liquefied gas (foaming agent and water along with deodorizing agent, Claim 2 Paragraph [0013]); holding and moving the portable container to use air pressure of the liquefied gas to spray the foaming liquid to a water surface of a toilet bowl (Fig. 1 shows this, The abstract specifically discloses “spreading” the foam necessitating movement) and to selectively spray the foaming liquid to a wall surface of the toilet bowl, such that foam formed by the foaming liquid is configured to completely cover the water surface of the toilet bowl and selectively cover the wall surface of the toilet bowl (Figs. 1 and 2 shows this, Paragraph [0013] discloses the sanitary surface is covered); and the foam formed by the foaming liquid blocking an odor from excrement above or under the water surface of the toilet bowl (Abstract).
Should it be found that Kao fails to teach the limitation of “moving” the portable container with sufficient specificity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kao such that the portable container is moved. One would have been motivated to do so in order to sufficiently fully coat the toilet bowl and the water therewithin as desired.
Regarding claim 7, Kao further teaches the foaming liquid is sprayed before a user excreting to the toilet (Abstract specifically discloses preventing splashing necessitating the foam is sprayed before the fact).

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 2009/0126092) in view of Burt (US 2014/0298577).
Regarding claim 8-10, Kao further teaches a deodorant (Abstract) but appears to be silent with regards to a surfactant and corrosiveness.
Burt (US 2014/0298577) teaches a lavatory treatment composition comprising deodorants, surfactants and fragrances, and anti-corrosive agents (Paragraphs [0053], [0124]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kao such that the foaming substance being sprayed comprises surfactants, fragrances, deodorants and anti-corrosive agents as taught by Burt to arrive at the claimed invention. One would have been motivated to do so in order to better treat the toilet surface and water for odor prevention as desired to arrive at an improved process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799    

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799